Citation Nr: 1455863	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  09-45 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an obstructive lung disease to include bronchial asthma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was subsequently transferred to the RO in Oakland, California.

In October 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for an obstructive lung disorder to include bronchial asthma and COPD.  It is uncontroverted that the Veteran entered service with preexisting asthma.  History of asthma is noted on the Veteran's service induction examination dated in September 1966.  It was noted that he had no verified attacks and that, after attempting to verify illness claimed during the pre-induction examination, the Veteran was found fit for service.  Service treatment records document that the Veteran presented for asthma complaints on multiple occasions between 1968 and 1969.  It was noted that dust bothered the Veteran.  An April 1969 chest x-ray was normal.  Service separation examination dated in April 1969 reflects normal clinical evaluation of the lungs and chest.  On the history part of that examination, the Veteran denied that he had ever been rejected for military service because of physical, mental or other reasons.  The Veteran noted a history of asthma.  The examiner, who was not a medical doctor, commented that the Veteran had a history of asthma and had occasional attacks of "allergic bronchitis-EPTS service aggravated."  The Veteran reported that he was in "good health."  He denied a history of shortness of breath, pain or pressure in chest, and chronic cough.

Following service, the Veteran worked as a marine machinist and mechanic at the Mare Island Naval Shipyard until 1995 and had asbestos exposure in that environment per a medical history provided to Dr. Yee in January 2007.  The January 2007 private treatment record reflects complaints of shortness of breath, which the Veteran thought may be related to his asbestos exposure.  He denied coughing or wheezing, but reported that, when he has an asthma attack, he coughs, wheezes and has shortness of breath, which responds to nebulized albuterol and steroids.

VA received a claim for compensation for obstructive lung disorder in November 2007.  In support of his claim, the Veteran submitted a letter dated in March 2009 from Dr. Yee, which indicated that the Veteran had been treated for several years and had been diagnosed with COPD, Dr. Yee reported that there had been worsening of the Veteran's asthma in service.  The Veteran also submitted a private medical opinion dated in March 2009 by Dr. Hassan indicating that there was "overwhelming evidence that this patient's asthmatic condition was recognized as worsening during service."  Dr. Hassan cited to the Veteran's medical history on service separation and the examiner's comment at that time.

VA obtained a VA examination and medical opinion in September 2009, which showed COPD underlying the diagnosis for asthma.  The physician opined that asthma was less likely as not permanently aggravated by service.  The physician explained that, while the Veteran had recurrence of childhood asthma in service, the attacks were mild and easily treated.  He noted that, after service, the Veteran had a 26 year history of shipyard inhalation followed by a 13 year history of custodial dust inhalation with coughing and wheezing on the exposures.  The physician reviewed pulmonary function tests from Kaiser Permanente, Mare Island Shipyard, and VA.  The physician explained that these show "a variable response for the first 10 or so years [after service] indicating primarily asthma which was intermittent in the service."  He noted that "a study roughly 20 years post service was normal demonstrated that there was no permanent damage for the service exposure."   The physician concluded that the Veteran's "post service subsequent exposures resulted in persistent asthma with daily symptoms and current pulmonary functions tests showed severe airways obstruction."  The physician further concluded that, without the post service exposures, it is more likely the Veteran "would have had intermittent asthma as before which has progressed to daily persistent asthma with severe disease which is more likely than not related to the 39 years of post service shipyard and custodial dust."

Having carefully reviewed the evidence, the Board finds that remand for an addendum to the VA medical opinion is necessary to address whether it is as likely as not that COPD was first manifested in service or is otherwise related to service including the Veteran's intermittent asthma attacks in service.  Also, it is unclear whether Dr. Hassan treated or evaluated the Veteran prior to forming his medical opinion in this matter; as such, the AOJ should request all medical records from Dr. Hassan pertaining the Veteran's obstructive lung problems.  Lastly, the AOJ should request the medical records of Dr. Yee, who reports treating the Veteran for COPD for many years and opined that the Veteran's asthma worsened during service.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all pertinent outstanding treatment record, to include all Kaiser Permanente records dated since 1969 to include those of Dr. Yee, and any private treatment records of Dr. Hassan.

2. The AOJ should return the September 2009 VA medical opinion to the physician (or if unavailable to another appropriately skilled physician) for an addendum that addresses whether it is as likely as not (50 percent probability or greater) that the Veteran's COPD was first manifested in service or is otherwise related to service including the Veteran's intermittent asthma attacks in service.  All pertinent medical evidence in the electronic claims file should be available for review by the physician.  The physician should provide a complete rationale for his opinion.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

3. The AOJ should also undertake any other development it determines to be warranted.

4. After the development requested above has been completed to the extent possible, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and given requisite opportunity to respond before the claim is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

